Citation Nr: 9912580	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include secondary to bilateral amputation of the lower 
extremities.

2.  Entitlement to service connection for diabetic peripheral 
vascular disease with left above-the-knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from April 1951 to 
June 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has been diagnosed as suffering from 
hypertension and diabetes mellitus.  Neither one of these 
conditions were diagnosed while the veteran was in service.

3.  Also, the veteran suffers from peripheral neuropathy 
which has been attributed to either his diabetes or his heart 
condition.

4.  An above the knee left leg amputation was accomplished in 
1997.

5.  Medical evidence has not been presented that would 
etiologically link the veteran's hypertension and diabetic 
peripheral neuropathy with his military service or to his 
service-connected disabilities.  Additionally, medical 
evidence has not been presented that would connect the 
veteran's amputation of the left leg with diabetic peripheral 
neuropathy nor has said evidence conveyed a belief that the 
service-connected disabilities have aggravated the veteran's 
hypertension.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hypertension, to include secondary to bilateral amputation of 
the lower extremities, is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

2.  The claim for entitlement to service connection for 
diabetic peripheral vascular disease with left above-the-knee 
amputation is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetic Peripheral Neuropathy

As a result of injuries received while he was in service 
during the Korean War, the veteran was in receipt of service-
connected benefits for the residuals of a fracture of the 
left tibial plateau and for the loss of eversion and 
inversion of the left foot.  In 1995, the veteran developed a 
deep lesion on the left medial mallealor area and in the 
subcutaneous tissue.  Although he received aggressive 
treatment for this condition, a determination was made that 
an amputation above the knee should be performed.  Thus, in 
June 1996 such an amputation occurred.  Seven months later 
service connection was granted for a left above the knee 
amputation in accordance with 38 C.F.R. § 3.383(a)(4) (1997).  
VA Form 21-6796, Rating Decision, January 17, 1997.

The veteran has now come before the Board requesting service 
connection for diabetic peripheral neuropathy with a left 
above the knee amputation.  At first blush, it appears that 
there is a pyramiding problem with this claim.  That is, per 
38 C.F.R. § 4.14 (1998), the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  In the field of workers' compensation law, 
such duplication has often been referred to as "pyramiding 
of benefits," "pyramiding of disabilities," or "pyramiding 
of compensation".  See, e.g., Franklin v. Workers' 
Compensation Appeals Bd., 79 Cal.App.3d 224, 249 n. 10, 145 
Cal. Rptr. 22, 37 (1978) (distinguishing "pyramiding" of 
multiple disabilities flowing from a single accident from 
"overlapping" of disabilities resulting from successive 
accidents); Nabb v. Haveg Industries, Inc., 265 A.2d 320 
(Del. Super. Ct. 1969); Colorado Fuel and Iron Corp. v. 
Industrial Comm'n, 379 P.2d 153 (Colo. 1962); 82 Am.Jur. 2d, 
Workmen's Compensation § 341 (1976).  As in the instant case, 
situations may arise in which service connection for a 
claimant's disability is established, but the nature of the 
medical evidence is such that reasonable arguments may be 
made for rating the disability under two or more possible 
diagnostic codes.  In such circumstances, the VA must weigh 
the evidence and make an informed choice as to which 
diagnostic code provides the most appropriate method for 
rating the veteran's disability.  Recognizing the 
difficulties inherent in such circumstances, the VA has 
promulgated 38 C.F.R. § 4.14 [Avoidance of pyramiding] which 
provides that the evaluation of the same disability under 
various diagnoses is to be avoided.

The veteran's claim does not fall under the purview of 38 
C.F.R. § 4.14 (1998) in that if service connection was 
granted for diabetic peripheral neuropathy with amputation 
above the left knee, he could be eligible for additional 
benefits that he is not eligible therefor under 38 C.F.R. 
§ 3.383 (1998).  That is, under 38 C.F.R. § 3.383 (1998), the 
veteran is not eligible for ancillary benefits; yet, if 
service connection were granted pursuant to 38 C.F.R. 
§§ 3.303 and 3.310 (1998), ancillary benefits (Special 
Monthly Compensation) could be awarded.  Hence, the Board 
will examine whether the veteran should be awarded service 
connection pursuant to 38 C.F.R. §§ 3.303 and 3.310 (1998).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Moreover, per 38 C.F.R. § 3.310 (1998), a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original decision.  Yet, before a 
determination is made on the merits of the claim, it must be 
decided as to whether that claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Is there medical evidence showing that he suffered from 
diabetic peripheral neuropathy, that such a disability caused 
the amputation, and that the neuropathy was somehow caused by 
or a result of his service-connected disabilities?  The 
proffered medical treatment records do show that the veteran 
has diabetes mellitus.  Moreover, he has undergone an 
amputation of the left leg above the knee.  The Board notes, 
however, that the medical records are somewhat murky in that 
they do not necessarily acknowledge that the veteran's 
amputation was the result of his diabetic peripheral 
neuropathy.  They insinuate that since the veteran did not 
respond to aggressive treatment for a lesion and infection of 
the lower left extremity, an amputation was accomplished in 
order to stem the risk of infection to the rest of the body.  
Additionally, while he has been diagnosed as suffering from 
peripheral neuropathy, said condition has been attributed to 
both diabetes mellitus and heart disease.  

Even if the Board accepts the premise that he has diabetic 
peripheral neuropathy, the medical evidence must show that 
this condition, and the underlying condition of diabetes 
mellitus, is related to his military service or to service-
connected disabilities.  A review of the medical records does 
not support this hypothesis.  That is, the medical evidence 
does not link the veteran's diabetes mellitus and possible 
diabetic peripheral neuropathy with his military service.  
They do not connect either one of these conditions with his 
service-connected disabilities.  Instead of doctors' opinions 
etiologically linking these conditions with military service 
or his service-connected disabilities, there are just the 
veteran's assertions.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Given the lack of 
clinical evidence that etiologically links the veteran's 
diabetic peripheral neuropathy with his military service or 
his service-connected disabilities, it is the decision of the 
Board that the veteran has not presented a well-grounded 
claim.  Mere contentions of the veteran, no matter how well-
meaning, without supporting evidence, do not constitute a 
well-grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993) Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  Therefore, the 
claim fails and service connection for diabetic peripheral 
neuropathy with an amputation of the left leg above the knee 
is denied.

II.  Hypertension

The Board acknowledges that the veteran now suffers from 
hypertension.  Although the veteran contends that his 
hypertension should be service-connected, the Board 
disagrees, and finds that the veteran has not presented a 
well-grounded claim for entitlement to service connection for 
hypertension.

The veteran's service medical records do not show a diagnosis 
of or findings indicative of a heart condition or 
hypertension while he was on active duty.  Since the active 
duty service medical records do not reveal such a disability, 
and without evidence to the contrary, the Board concludes 
that such a condition did not exist while he was in service.

While the claims folder contains post-service medical records 
that support a diagnosis of hypertension, those same records 
do not etiologically link the condition with the veteran's 
military service.  These same records also do not link the 
hypertension with his service-connected disabilities, to 
include the amputation of the right leg below the knee.  They 
also fail to suggest that his various service-connected 
disabilities caused or resulted in the development of 
hypertension, and those same medical records do not suggest, 
insinuate, or assert that his service-connected disabilities 
have aggravated his hypertension.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Thus, there are only the veteran's 
contentions that his current hypertension is the result of 
either his military service or his service-connected 
disabilities. 

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  As noted, the only 
evidence to support the veteran's claim that his hypertension 
is either related to his military service or his service-
connected disabilities are his assertions.  Competent medical 
evidence has not been submitted that would corroborate the 
veteran's claims.  Mere contentions of the veteran, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his hypertension with his service 
or his other disabilities do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence to the effect that 
claim is "plausible" or "possible" is required.).  
Therefore, as reported above, the claim of entitlement to 
service connection for hypertension is not well-grounded and 
the claim is denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1994) (en banc).  


ORDER

1.  Entitlement to service connection for hypertension, to 
include secondary to bilateral amputation of the lower 
extremities, is denied.

2.  Entitlement to service connection for peripheral vascular 
disease with left above-the-knee amputation is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.


